--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

EXHIBIT 10.2
 
ESCROW AGREEMENT
 
THIS ESCROW AGREEMENT (this “Agreement”) is made as of January 11, 2008, by and
among Fairhurst Properties S.A., a B.V.I. corporation (the “Fairhurst”),
Sapphire Developments Limited, a Belize corporation  (the “Sapphire”), and
Sanders, Ortoli, Vaughn-Flam, Rosenstadt LLP, as Escrow Agent (the “Escrow
Agent”).  Capitalized terms used but not defined herein shall have the meanings
assigned to them in the Debt Restructuring Agreement referred to in the first
recital or the Share Exchange Agreement referred to in the fourth recital, as
applicable.
 
W I T N E S S E T H:
 
WHEREAS, Sapphire has agreed to restructure certain debt owed it by Atlantic
Wine Agencies, Inc. (“Atlantic”) evidenced by the Promissory Note made by
Atlantic on November 16, 2005 for $1,259,863 of principal and $129,136 of
interest pursuant to the terms and conditions contained herein and in the Debt
Restructuring Agreement dated December 28, 2008 to which Sapphire and Fairhurst
are parties (“Debt Restructuring Agreement”);
 
WHEREAS, the consummation of the transaction under the Debt Restructuring
Agreement is subject to certain conditions, including without limitation (i) the
payment of 19,960,000 shares of Atlantic Wine Agencies, Inc. common stock
(“Fairhurst Shares”) and (ii) 26,699,950 shares of Atlantic Common Stock to be
issued to Sapphire in exchange for the extinguishment of $533,999 of debt owed
to Sapphire as a result of the Debt Restructuring Agreement;
 
WHEREAS, Fairhurst and Sapphire have requested that the Escrow Agent hold the
Fairhurst Shares and a Promissory Note made by Atlantic Wine Agencies, Inc. in
the amount of $533,999 (“Sapphire Shares”) in escrow until the Escrow Agent has
received a Release Notice in substantially the form attached hereto as Annex A
(the “Release Notice”) from Fairhurst; and
 
NOW, THEREFORE, in consideration of the covenants and mutual promises contained
herein and other good and valuable consideration, the receipt and legal
sufficiency of which are hereby acknowledged and intending to be legally bound
hereby, the parties agree as follows:
 
ARTICLE I
 
TERMS OF THE ESCROW
 
 
1.1. The parties hereby appoint Sanders, Ortoli, Vaughn-Flam, Rosenstadt LLP as
Escrow Agent under this Agreement and agree to pay the Escrow Agent a fee of
$1,500 USD (“Escrow Agent’s Fee”).
 
 
1.2. Assuming the earlier of 6 month anniversary date of this Agreement or the
receipt of an executed Release Notice from Sapphire and Fairhurst, the Escrow
Agent shall deliver the Fairhurst Shares and Sapphire Shares to Sapphire.
 
ARTICLE II
 
MISCELLANEOUS
 
2.1. No waiver or any breach of any covenant or provision herein contained shall
be deemed a waiver of any preceding or succeeding breach thereof, or of any
other covenant or provision herein contained.  No extension of time for
performance of any obligation or act shall be deemed an extension of the time
for performance of any other obligation or act.
 
2.2. All notices or other communications required or permitted hereunder shall
be in writing, and shall be sent as set forth in the Debt Restructuring
Agreement and Exchange Agreement.
 
2.3. This Escrow Agreement shall be binding upon and shall inure to the benefit
of the permitted successors and permitted assigns of the parties hereto.
 
2.4. This Escrow Agreement is the final expression of, and contains the entire
agreement between, the parties with respect to the subject matter hereof and
supersedes all prior understandings with respect thereto.  This Escrow Agreement
may not be modified, changed, supplemented or terminated, nor may any
obligations hereunder be waived, except by written instrument signed by the
parties to be charged or by its agent duly authorized in writing or as otherwise
expressly permitted herein.
 
2.5. Whenever required by the context of this Escrow Agreement, the singular
shall include the plural and masculine shall include the feminine.  This Escrow
Agreement shall not be construed as if it had been prepared by one of the
parties, but rather as if all parties had prepared the same.
 
2.6. The parties hereto expressly agree that this Escrow Agreement shall be
governed by, interpreted under and construed and enforced in accordance with the
laws of the State of New York.  Any action to enforce, arising out of, or
relating in any way to, any provisions of this Escrow Agreement shall only be
brought in a state or federal court sitting in the State of New York.
 
2.7. The Escrow Agent’s duties hereunder may be altered, amended, modified or
revoked only by a writing signed by the Escrow Agent.
 
2.8. The Escrow Agent shall be obligated only for the performance of such duties
as are specifically set forth herein and may rely and shall be protected in
relying or refraining from acting on any instrument reasonably believed by the
Escrow Agent to be genuine and to have been signed or presented by the proper
party or parties.  The Escrow Agent shall not be personally liable for any act
the Escrow Agent may do or omit to do hereunder as the Escrow Agent while acting
in good faith and in the absence of gross negligence, fraud and willful
misconduct, and any act done or omitted by the Escrow Agent pursuant to the
advice of the Escrow Agent’s attorneys-at-law shall be conclusive evidence of
such good faith, in the absence of gross negligence, fraud and willful
misconduct.
 
2.9. The Escrow Agent is hereby expressly authorized to disregard any and all
warnings given by any of the parties hereto or by any other person or
corporation, excepting only orders or process of courts of law and is hereby
expressly authorized to comply with and obey orders, judgments or decrees of any
court.  In case the Escrow Agent obeys or complies with any such order, judgment
or decree, the Escrow Agent shall not be liable to any of the parties hereto or
to any other person, firm or corporation by reason of such decree being
subsequently reversed, modified, annulled, set aside, vacated or found to have
been entered without jurisdiction.
 
2.10. The Escrow Agent shall not be liable in any respect on account of the
identity, authorization or rights of the parties executing or delivering or
purporting to execute or deliver the Debt Restructuring Agreement or any
documents or papers deposited or called for thereunder in the absence of gross
negligence, fraud and willful misconduct.
 
2.11. The Escrow Agent shall be entitled to employ such legal counsel and other
experts as the Escrow Agent may deem necessary to advise the Escrow Agent in
connection with the Escrow Agent’s duties hereunder, may rely upon the advice of
such counsel, and may pay such counsel reasonable compensation.  Counsel may
also include partners of the Escrow Agent.
 
2.12. The Escrow Agent’s responsibilities as Escrow Agent hereunder shall
terminate if the Escrow Agent resigns by giving written notice to Fairhurst.  In
the event of any such resignation, the parties shall appoint a successor Escrow
Agent and the Escrow Agent shall deliver to such successor Escrow Agent any
escrow funds and other documents then held by the Escrow Agent hereunder.
 
2.13. If the Escrow Agent reasonably requires other or further instruments in
connection with this Escrow Agreement or obligations in respect hereto, the
necessary parties hereto shall join in furnishing such instruments.
 
2.14. It is understood and agreed that should any dispute arise with respect to
the delivery and/or ownership or right of possession of the escrow funds held by
the Escrow Agent hereunder, the Escrow Agent is authorized and directed in the
Escrow Agent’s sole discretion (1) to retain in the Escrow Agent’s possession
without liability to anyone all or any part of said escrow funds until such
disputes shall have been settled either by mutual written agreement of the
parties concerned or by a final order, decree or judgment of a court of
competent jurisdiction after the time for appeal has expired and no appeal has
been perfected, but the Escrow Agent shall be under no duty whatsoever to
institute or defend any such proceedings, or (2) to deliver the escrow funds and
any other property and documents held by the Escrow Agent hereunder to a state
or Federal court having competent subject matter jurisdiction and located in the
State of New York.
 
2.15. The parties hereto agree, jointly and severally, to indemnify and hold
harmless the Escrow Agent and its partners, employees, agents and
representatives from any and all claims, liabilities, costs or expenses in any
way arising from or relating to the duties or performance of the Escrow Agent
hereunder or the transactions contemplated hereby or by the Debt Restructuring
Agreement other than any such claim, liability, cost or expense to the extent
the same shall have been determined by final, unappealable judgment of a court
of competent jurisdiction to have resulted from the gross negligence, fraud or
willful misconduct of the Escrow Agent.
 
*     *     *
 


--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have executed this Escrow Agreement as of
date first written above.
 
 
SAPPHIRE DEVELOPMENTS LIMITED

 
 
By: /s/ Peter Spring

 
Name: Peter Spring

 
Title: Vice-President





                FAIRHURST PROPERTIES S.A.
 
 
By: /s/ Adam Mauerberger

Name: Adam Mauerberger
Title: President




 
SANDERS, ORTOLI, VAUGHN-FLAM, ROSENSTADT LLP

as Escrow Agent
 
 
By: /s/ William Rosenstadt

Name: William Rosenstadt, Esq.
Title: Partner






 


 


 


 


 


 


 


--------------------------------------------------------------------------------



 Annex A to
 Escrow Agreement
 
RELEASE NOTICE
 
THE UNDERSIGNED, pursuant to the Escrow Agreement, dated as of _________, among
Fairhurst Properties, S.A. (“Fairhurst”), Sapphire Developments Limited
(“Sapphire”) and Sanders, Ortoli, Vaughn-Flam, Rosenstadt LLP, as Escrow Agent
(the “Escrow Agent”), Fairhurst hereby notifies the Escrow Agent that the
conditions precedent to the release of the Fairhurst Shares and the Sapphire
Shares to Sapphire have been satisfied. Capitalized terms used herein and not
defined shall have the meaning ascribed to such terms in the Escrow Agreement.
 
Fairhurst hereby authorizes the Escrow Agent to release the Fairhurst Shares and
the Sapphire Shares to Sapphire.
 
This Release Notice may be signed in one or more counterparts, each of which
shall be deemed an original.
 
IN WITNESS WHEREOF, the undersigned have caused this Release Notice to be duly
executed and delivered as of this ____ day of _________ 2008.
 


 
 
FAIRHURST PROPERTIES, S.A.







                                                                                             
By: __________________________

Name: Adam Mauerberger
Title: President


